Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 07/28/2022 has been entered into this application. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Styles et al. (2019/0376777 A1, previously cited reference).

Regarding claim 1, Styles discloses a measuring system for acquiring measurement values (fig.6) by scanning, the measuring system comprising 
an interface is a Fieldbus 322 for connecting the measuring system to a control unit a numeric controller (320) of a machine [pars. 0057-58], the machine being in the form of a machine tool (1) (fig. 1) [pars. 0001 and 0037] or a measuring machine, 
the system comprising a measuring instrument a workpiece contacting stylus 12 and/or a touch trigger probe 304 [pars. 0038 and 0057], the measuring system being designed to be arrangeable at a movement bar of the machine (fig. 1), a measurement object workpiece 6 being able to be measured using the measuring instrument [pars. 0004-5, 0016, 0041] (Styles, claim 11), the measuring instrument generating a measurement value/data when measuring the measurement object [pars. 0057-58], 
the measuring system (i.e. position measurement devices) the combination of (304 and 318) (fig. 6) comprising a controller unit (318), the controller unit (318) is also implicitly having a memory unit for storing the measurement values acquired by the measuring system [par. 0058], the controller unit (318) being able to process and store the measurement value [pars. 0044, 0055, 0057-58],
the measuring system comprising a clock time/local (controller) time/a time stamp [pars. 0014, 0046-47] is a time generator, wherein the measuring system comprises a control module implicitly included as part of (318) a sensor/interface for processing position data [pars. 0057-58], implicitly wherein the control module (318) reads a position coordinate from the machine via the interface and compares the read position coordinate with a specified coordinate target region and/or 
wherein the control module the sensor/interface for processing position data (318) compares a time of the time generator with a specified time [pars. 0057-58] and wherein the control module interface 318 triggers a trigger signal [par. 0058, transmission considered as signal] should the control module the sensor/interface for processing position data (318) determine that the time of the time generator have reached or passed the specified time [pars. 0038, 0046-48 and 0058].
For the purposes of clarity, when a claim takes the form “A or B”, a prior art reference teaching only A is anticipatory, as is a prior art reference teaching only B: that’s what the “or” means, that the claim is/are setting forth alternatives.  "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001), see MPEP 2131.  In the present case claim 1, Since Styles teaches one of the alternatives set forth in the claim, the claim is anticipated. In another word, in claim 1 the limitation "and/or" is an optional language that does not limit the claim invention, see MPEP 2111.04. 


As to claims 2-4, Styles also discloses a structure that is use in a measuring system (figs. 1 and 6) that is implementing limitations such as, wherein the controller unit (318) stores the trigger signal in the memory unit together with a first measurement value acquired at the time of the trigger signal, a temporal relationship between trigger signal and the first measurement value being known to the measuring system (claim 2);  wherein the controller unit (318) of the measuring system is designed to transmit the trigger signal to the control unit of the machine via the interface (claim 3); and wherein the measuring system is designed to read a first position coordinate of the measuring instrument arranged at the machine, acquired at the time of the trigger signal, from the machine, a temporal relationship between trigger signal and the first position coordinate being known to the measuring system, with the controller unit (318) of the measuring system being designed to establish a temporal relationship between the first position coordinate and the first measurement value [pars. 0037-40, 0046-48 and 0050].
As to claim 5, Styles also discloses a structure that is use in a measuring system (figs. 1 and 6) that the machine tool measures the position of the touch trigger probe in the machine coordinate system (x, y, z) at the instant the trigger signal is issued, thereby allowing (with suitable calibration) the position of a point on the surface of the object to be measured,  wherein an encoder measurements provide “machine position data” in the machine coordinate system (x, y, z). A numerical controller (NC) 20 of the machine tool controls (x, y, z) controls movement of the spindle 2 within the work area of the machine tool and also receives information (i.e. machine position data) from the various encoders describing the present spindle position [pars. 0002, 00037 and 0055], anticipates limitations such as, wherein proceeding from the correlation of the first measurement value with the first position coordinate, the measuring system is designed to assign position coordinates to further measurement values acquired by the measuring instrument purely by virtue of a movement speed and a movement direction of the measuring instrument during the acquisition of the measurement values being known.
As to claims 6 and 7, Styles also discloses a structure that is use in a measuring system (figs. 1 and 6) that the machine tool measures the position of the touch trigger probe in the machine coordinate system (x, y, z) at the instant the trigger signal is issued, thereby allowing (with suitable calibration) the position of a point on the surface of the object to be measured, and the system is/are set up to determine a temporal relationship between several measured values [pars. 0002, 0004, 0011 and 0037] anticipates limitations such as, wherein proceeding from the correlation of the first/initial measurement value with the first position coordinate, the measuring system is designed to assign further position coordinates to further measurement values acquired by the measuring instrument by virtue of a spatial relationship of the acquired measurement values to one another being known to the measuring system (claim 6); and wherein proceeding from the correlation of the first/initial measurement value with the first position coordinate, the measuring system is designed to assign further position coordinates to further measurement values acquired by the measuring instrument by virtue of a temporal relationship of the acquired measurement values to one another being known to the measuring system [pars. 0038 and 0055] (fig. 8).
For the purposes of clarity, Styles that the numeric controller 220 also includes a memory store or buffer 224 that stores a rolling series of machine position data (i.e. data indicating the position of the touch trigger probe in the machine coordinates) at know times relative to a Master Clock [par. 0055], that is, events, of a similar kind or related nature coming one after another that will includes first/initial position coordinate and followed by another.
As to claim 8, Styles also discloses a structure that is use in a measuring system (figs. 1 and 6) that measure the surface of the object in a a so-called non-contact probe [par. 0064], anticipates wherein the measuring instrument a workpiece contacting stylus 12 and/or a touch trigger probe 304 [pars. 0038 and 0057] is designed as a measuring instrument that operates in contactless fashion.
As to claim 9, Styles also discloses wherein the interface is in the form of a standardized interface is wherein an industrial Ethernet or Fieldbus connection [pars. 0012, 0042, 0044 and 0058]
As to claim 10, Styles also discloses wherein the machine is designed to stop a bar movement on the basis of the trigger signal [pars. 0002 and 0040].
As to claim 11, Styles also discloses wherein the control unit of the machine stores a bar position at the time of reception of the trigger signal in a memory module of the machine in readable fashion [pars. 0044, 0057 and 0061].







Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagl et al. (2007/0245584 A1, previously cited reference).

Regarding claim 1, Hagl discloses a measuring system for acquiring measurement values by scanning by the combination of (10 and 30) (fig. 2), the measuring system comprising 
an interface (35) for connecting the measuring system to a control unit position-measuring unit (20) of a machine [pars. 0026], the machine being in the form of a machine tool [par. 0002] or a measuring machine, 
the system comprising a measuring instrument (10), the measuring system being designed to be arrangeable at a movement bar of the machine [0003], 
a measurement object being able to be measured using the measuring instrument (10), the measuring instrument generating a measurement value when measuring the measurement object [par. 0020], 
the measuring system (fig. 2) comprising a controller unit (30), the controller unit (30) implicitly having a memory unit for storing the measurement values acquired by the measuring system, the controller unit (30) being able to process and store the measurement value [pars. 0031, 0033],
the measuring system comprising a time generator time-measuring unit (34), wherein the measuring system comprises a control module implicitly included as part of (30), wherein the control module that is implicitly included as part of (30) reads a position coordinate from the machine via the interface and compares the read position coordinate with a specified coordinate target region and/or 
wherein the control module compares a time of the time generator with a specified time as can be seen in (fig. 4; 23,32) [pars. 0045-0048] and wherein the control module triggers a trigger signal (11) should the control module determine that the time of the time generator have reached or passed the specified time (Δt)[pars. 0021-25].
For the purposes of clarity, when a claim takes the form “A or B”, a prior art reference teaching only A is anticipatory, as is a prior art reference teaching only B: that’s what the “or” means, that the claim is/are setting forth alternatives.  "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001), see MPEP 2131.  In the present case claim 1, Since Hagl teaches one of the alternatives set forth in the claim, the claim is anticipated. In another word, in claim 1 the limitation "and/or" is an optional language that does not limit the claim invention, see MPEP 2111.04. 
As to claims 2-4, Hagl also discloses a structure that is use in a measuring system (figs. 2 and 3) that is implementing limitations such as, wherein the controller unit (30) stores the trigger signal in the memory unit together with a first measurement value acquired at the time of the trigger signal, a temporal relationship between trigger signal and the first measurement value being known to the measuring system (claim 2);  wherein the controller unit (30) of the measuring system is designed to transmit the trigger signal to the control unit of the machine via the interface (claim 3); and wherein the measuring system is designed to read a first position coordinate of the measuring instrument arranged at the machine, acquired at the time of the trigger signal, from the machine, a temporal relationship between trigger signal and the first position coordinate being known to the measuring system, with the controller unit (30) of the measuring system being designed to establish a temporal relationship between the first position coordinate and the first measurement value (fig. 4)[par. 0047].
As to claim 5, Hagl also discloses a structure (figs. 2 and 3) that is use to determine a temporal relationship between several measured values in a measuring system that is implementing limitations such as;  wherein proceeding from the correlation of the first measurement value with the first position coordinate, the measuring system is designed to assign position coordinates to further measurement values acquired by the measuring instrument purely by virtue of a movement speed and a movement direction of the measuring instrument during the acquisition of the measurement values being known [pars. 0047-48].
As to claims 6 and 7, Hagl also discloses a structure that is use in a measuring system (figs. 2 and 3) of a device for coordinate measurement that allow the position(s) of a point on the surface of the object to be measured, and the system is/are set up to determine a temporal relationship between several measured values [pars. 0037-47] anticipates limitations such as, wherein proceeding from the correlation of the first/initial measurement value with the first position coordinate, the measuring system is designed to assign further position coordinates to further measurement values acquired by the measuring instrument by virtue of a spatial relationship of the acquired measurement values to one another being known to the measuring system (claim 6); and wherein proceeding from the correlation of the first/initial measurement value with the first position coordinate, the measuring system is designed to assign further position coordinates to further measurement values acquired by the measuring instrument by virtue of a temporal relationship of the acquired measurement values to one another being known to the measuring system (claim 7)[pars. 0048] (figs. 2 and 3).
As to claim 9, Hagl also discloses wherein the interface is in the form of a standardized interface is wherein the system includes data-transmission channel (35)
As to claim 10, Hagl also discloses wherein the machine is designed to stop a bar movement on the basis of the trigger signal switching line 11/voltage (fig. 4) [par. 0046].
As to claim 11, Hagl also discloses wherein the control unit of the machine stores a bar position at the time of reception of the trigger signal switching line 11/voltage in a memory module (i.e. position-data memory 24) of the machine in readable fashion [pars. 0044, 0057 and 0061].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagl et al. (2007/0245584 A1, previously cited reference) as applied to claim 1, in view of the examiner Official Notice.

As to claim 8, Hagl teaches of a structure that is use in a measuring system (figs. 2 and 3) that measure the surface of the object with a contact probe (12) wherein the measuring instrument stylus 12 [par. 0019-20] is designed as a measuring instrument that operates in contact fashion.
The reference of Hagl is silent regarding to the measuring instrument that operates in contactless fashion
However, the examiner takes Official Notice of the fact that it is known and recognized in the art to provide measuring instrument that is designed as a measuring instrument that operates in contactless fashion for the purpose of (i.e. measuring the surface of the workpiece) with accuracy. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to substitute non-contact for contact since this is an alternative way to measure object with accuracy.

Response to Arguments

Applicant’s arguments/remarks, see pages 1-5, filed on 07/28/2022, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 
a) Applicant argues in particular that the cited reference Styles fails to teach or suggest that (i) the probe interface reads a position coordinate (or time of the time generator) and compares the read position coordinate (or time) with a specified coordinate target region (or specified time), and (11) the probe interface triggers a trigger signal should the position coordinate (or time) be located within the coordinate target region (or reached or passed the specified time), as recited in the last three paragraphs of claim 1. Based on the above, Applicant respectfully submits that Styles fails to teach or suggest all of the limitations recited in claim 1. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw all grounds of rejection.

Examiner's response:

With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because the feature of the last three paragraphs of claim 1 are set forth in an alternative, when a claim takes the form “A or B”, a prior art reference teaching only A is anticipatory, as is a prior art reference teaching only B: that’s what the “or” means, that the claim is/are setting forth alternatives.  "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001), see MPEP 2131.  In the present case claim 1, Since Styles teaches one of the alternatives set forth in the claim, the claim is anticipated. In another word, in claim 1 the limitation "and/or" is an optional language that does not limit the claim invention, see MPEP 2111.04. As such, one of ordinary skill before the effective filing date of the claimed invention and/or at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 or 35 U.S.C. 103.





 Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art measuring system for acquiring measurement values by scanning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886